DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021 has been entered.
Claims 1-4, 8, 9, 10, 13-15, 17 have been amended.  Claims 1-6, 8-15, 17, 18 and 20-22 are currently pending and under examination.
The rejections over Elia are withdrawn, as Elia requires the presence of carbon fiber, where applicants have limited the claimed composition to consisting of glass fiber.
However, the rejection over Amici in view of Joachimi is reapplied for the reasons set forth below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6, 8-15, 17, 18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicants claim “wherein the weight ratio of the polyamide polymer to the maleic anhydride modified impact modifier is less than 12…”
In claim 3, applicants claim “wherein the weight ratio of the PA66 polyamide polymer to the maleic anhydride modified impact modifier ranges from 0.2:1 to 30:1.”
In claim 1, it is unclear as to whether applicants are claiming the ratio of PA66 to impact modifier or the total amount of polyamide (PA66 and PA6) to impact modifier.

Additionally, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation 0.2-30:1, and claim 1 from which is depends also recites less than 12, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower 
The limitation in claim 3 is broader than that in claim 1.
It is unclear as to whether the scope of the invention is limited to a polyamide to impact modifier ratio of less than 12 or anywhere between 0.2-30.

Claim Rejections - 35 USC § 103
Claims 1-6, 8-15, 17, 18, 20-22 are is rejected under 35 U.S.C. 103 as obvious over Amici (US 2010/0130677), as evidenced by Agrawal (US 2005/0074570), in view of Joachimi (US 2003/0162900) and Pace (Pace N 54/1033, Colloids, 2009, 1 page).
Amici exemplifies a composition comprising the following (p. 3, [0064]-[0065], Table 1, Example 3):
63.7 wt% polyamide 66; 
5 wt% ethylene/maleic anhydride elastomer Exxelor VA 1840, which, as evidenced by Agrawal, has a Tg of -47ºC (p. 2, [0020]), which meets applicants’ impact modifier; 
30 wt% glass fibers; and 
1.3 wt% of additives comprising a blend of EBS wax, also known as ethylene bis(stearamide), which meets applicants’ melt stabilizer (see instant specification, p. 22, [0061]), and nigrosine 54/1033, which, as evidenced by Pace, is a 40% masterbatch of nigrosine in PA6 (p. 1); 
where the composition exhibits an un-notched Charpy impact of 88.1kJ/m2.
Amici teaches that the impact modifier can be present in an amount of 0.1-10 wt% and the filler is present in an amount of up to 50 wt% (p. 2, [0040] and p. 3, [0041]).  Modifying the compositions of Amici to increase the filler or impact modifier is prima facie obvious, as these modifications are within the teachings of Amici.
For example, a composition comprising 58.7 wt% PA66, 10 wt% impact modifier, 30 wt% glass fibers and 1.3 wt% additives is within the teachings of Amici and meets the claimed invention. 
Alternatively, a composition comprising 58.7 wt% PA66, 5 wt% impact modifier, 35 wt% glass fibers and 1.3 wt% additives is also within the teachings of Amici.  
While it is unclear as to the exact amount of EBS wax present in the composition, the presence of 0.1 wt% EBS wax or 1.2 wt% EBS wax, suggests a weight ratio of impact modifier to melt stabilizer within the claimed range of 1.0:1 to 100:1 in Example 3, and in the above proposed modified compositions.
Alternatively, Joachimi teaches impact-resistant polyamide molding compositions comprising a polyamide, such as polyamide 66 (p. 1, [0017]); fillers, such as glass fibers (p. 2, [0021]); and impact modifiers, including copolymers of ethylene and maleic anhydride (p. 3, [0044] and [0055]-[0057]).  Joachimi teaches that “the thermoplastic molding compositions according to the invention may contain conventional processing auxiliary substances such as stabilizers, antioxidants, agents to counteract thermal decomposition and decomposition 
Joachimi goes on to teach that lubricants and mold release agents can be used in an amount of up to 1 wt% and include fatty acids (e.g. stearic acid), as well as amides (ethylene-bis-stearylamide) (p. 5, [0093]) and Pace teaches that the addition rate of the Pace 54/1033 is between 1-4 wt%, depending on the application.
Substituting the ethylene bisstearamide in Amici with stearic acid is prima facie obvious, as Amici does not limit the lubricants to only ethylene bisstearamide (p. 3, [0043]), and Joachimi teaches that ethylene bisstearamide and stearic acid are functionally equivalent lubricants and mold release agents conventionally used in impact resistant polyamide 66 compositions.
Because ethylene bisstearamide and stearic acid are functionally equivalent lubricants and mold release agents, one of ordinary skill in the art would not expect a change in the unnotched Charpy impact resistance or the tensile strength.
In addition to the above teachings, Amici suggests the inclusion of a heat stabilizer (p. 3, [0043]) and Joachimi also teaches the inclusion of thermal stabilizers, teaching that they are used in concentrations up to 1 wt% (p. 5, [0089]).  
Therefore, preparing a composition comprising 0.3 wt% ethylene bistearamide wax or stearic acid and 1 wt% nigrosine masterbatch is prima facie obvious, as Joachimi teaches stearic acid and ethylene bisstearamide as Pace teaches that the nigrosine masterbatch is added in an amount of 1-4 wt%.  Adding a thermal stabilizer in an amount of up to 1 wt% thermal stabilizer is also prima facie obvious over Amici and Joachimi.
While Amici does not teach the unnotched Charpy impact energy loss, in general, Amici clearly desires a high unnotched Charpy impact value (of about 80 or above), teaching that this excellent mechanical property comes from excellent compatibilization between the polyamide and the grafted elastomer.  Amici also shows that the addition of the impact modifier increases the unnotched Charpy impact; therefore, one of ordinary skill in the art would expect the addition of more impact modifier to further increase this value versus lowering it.
Additionally, Amici does not teach or suggest the claimed tensile strength; however, the compositions taught by Amici possesses applicants’ claimed components within the claimed amounts.  Therefore, the composition of Amici inherently possesses a tensile strength of greater than 135 MPa, and applicants have shown that compositions outside of the claimed invention also possess a tensile strength within the claimed invention.
A composition comprising 58.7 wt% PA66, 10 wt% impact modifier, 30 wt% glass fibers, 0.3 wt% ethylene bisstearamide/stearic acid and 1 wt% nigrosine masterbatch, or 0.4 wt% nigrosine and 0.6 wt% PA6, and up to 1 wt% thermal stabilizer is within the teachings of Amici in view of Joachimi and suggests the following approximate weight ratios:
polyamide:impact modifier = 6:1

polyamide:glass fiber = 2:1
glass fiber: impact modifier = 3:1
Alternatively, a composition comprising 58.7 wt% PA66, 5 wt% impact modifier, 35 wt% glass fibers, 0.3 wt% ethylene bisstearamide/stearic acid and 1 wt% nigrosine masterbatch, or 0.4 wt% nigrosine and 0.6 wt% PA6, and up to 1 wt% thermal stabilizer is within the teachings of Amici in view of Joachimi and suggests the following weight ratios:
polyamide:impact modifier = 11.7:1
impact modifier:melt stabilizer = 17:1
polyamide:glass fiber = 2:1
glass fiber: impact modifier = 6:1
Amici is prima facie obvious over instant claims 1-4, 8-13 and 16.
As to claims 5 and 6, Amici does not teach or suggest the tan delta at 60C or 90C, as claimed; however, applicants disclose in the instant specification that the impact modifiers having the specific glass transition temperatures work with the other components to synergistically dissipate energy (p. 4, [0011]), where tan delta is an indicator of a compounds ability to dissipate energy (p. 36, [0099]).  Therefore, the compositions of Amici would be expected to have the claimed tan delta.
As to claims 8 and 22, Amici teaches that the impact modifiers can be grafted or copolymerized with maleic anhydride to provide functional groups that react with the polyamide (p. 2, [0037]), where the impact modifiers are listed to 
Joachimi also teaches suitable impact modifiers for polyamides to include copolymers of ethylene, maleic anhydride and n-butyl acrylate or 2-ethylhexyl acrylate (pp. 3-4, [0055]-[0058]).
As to claim 14, Joachimi goes on to teach suitable thermal stabilizers, teaching that they are used in concentrations up to 1 wt% (p. 5, [0089]).  Adding a thermal stabilizer to the composition of Amici is prima facie obvious, as thermal stabilizers are also taught by Amici as suitable additives, suggesting a weight ratio of impact modifier:heat stabilizer of at least 5:1.
As to claim 15, the substitution of ethylene bisstearamide for stearic acid is prima facie obvious and modifying the composition exemplified by Amici to having up to 10 wt% impact modifier or greater amounts of glass fiber, as described above, is prima facie obvious.  These modifications would be expected to result in a composition having the same tensile elongation and unnotched Charpy at -40ºC, as the composition meets the claimed composition, as applicants do not teach any specific methods of preparing the composition or molded article to meet the claimed properties.  The burden is therefore shifted to applicant to provide factual evidence demonstrating an unobvious difference between the claimed invention and the prior art. 
Amici prefers a Mn of less than 25,000; however, does not teach away from using a higher molecular weight.  Therefore, using a PA66 with a higher Mn is within the scope of the teachings of Amici.
	As to claim 18, Amici teaches the inclusion of an impact modifier and the compositions taught by Amici possesses applicants’ claimed components within the claimed amounts.  Therefore, the impact resistance is inherently greater than 11 kJ/m2, as applicants have shown that a composition without the impact modifier meets the claimed limitation.
	As to claim 20, Amici discloses melting granules of the above composition and injecting them into a spiral-shaped mold (p. 4, [0066]).
	As to claim 21, based on a nigrosine content of 0.4 wt%, as described above, Amici exemplifies a weight ratio of impact modifier:nigrosine of about 13:1.  Increasing the impact modifier suggests a much higher ratio, such as 25:1 when 10 wt% impact modifier is present in combination with 0.4 wt% nigrosine.
	Alternatively, applicants admit on the record that “It is known to the person of ordinary skill in the art that the balance of impact modifier, nigrosine, and carbon black is critical for impact properties because of the countering effects of these components.”  Therefore, one of ordinary skill in the art would be motivated to determine the appropriate balance between the impact modifier and nigrosine to ensure the composition is capable of providing the desired impact properties, as maintaining this balance is known in the art, as stated by applicants. 

Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive.
Applicants argue that Amici nor Joachimi teach a heat stabilizer.
The examiner disagrees.
Amici teaches the following (p. 3):

    PNG
    media_image1.png
    139
    402
    media_image1.png
    Greyscale

Joachimi teaches the following (p. 5):

    PNG
    media_image2.png
    137
    407
    media_image2.png
    Greyscale


Applicants request that the Office provide supporting evidence that the Pace Datasheet was publically available in 2009 or withdraw the rejection.
At the very bottom of the page, the date “21/05/09” is listed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766